DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites 
“each of the first and second sacrificial gate structures including a sacrificial gate dielectric layer and a sacrificial gate electrode” and “performing a chemical mechanical polishing to expose at least one polysilicon layer of the memory cell structure, the sacrificial gate electrode of the sacrificial gate structure and the sacrificial gate electrode of the sacrificial gate structure”
It is not clear if performing a chemical mechanical polishing to expose the sacrificial gate electrode of the sacrificial gate structure is referring to the first or second sacrificial gate structure.
The Examiner recommends assigning different nomenclature to a sacrificial gate dielectric layer and a sacrificial gate electrode

Claim 5 recites the limitation " the first isolation insulating layer further includes a region inclines downwardly toward the second circuit area." in 2.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination the Examiner will treat “the first isolation insulating layer” as --a first isolation insulating layer--.


Claims 16 recites the limitation " the first, third, fourth and fifth gate dielectric layers".  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination, the Examiner will treat “the first, third, fourth fifth  dielectric layers” as -- the first, third, fourth and fifth dielectric layers --.
Claims 2-4, 17, and 18 are indefinite due to their dependence on indefinite claims.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15, 16 and 19 is/are rejected under 35 U.S.C. 102 (A2) as being anticipated by Wu et al. (US 2014/0374815 A1).
Regarding Claim 15, Wu (Fig. 2, 5-12)  discloses a method of manufacturing a semiconductor device, comprising: 
forming a first dielectric layer (6) over a substrate in first and second circuit areas (100 and 200-400);
forming a second dielectric layer (22) over the first dielectric layer (6); 
forming a third dielectric layer (24) over the second dielectric layer (22); 
forming a fourth dielectric layer (28) over the third dielectric layer (24); 
forming a fifth dielectric layer (34)  over the fourth dielectric layer (28); 
exposing the substrate in the second circuit area (200-400), while protecting the first circuit area (100) (Fig. 7) [“bottom dielectric layer 6 and top dielectric layer 12 are patterned in an etching step. The portions of bottom dielectric layer 6 and top dielectric layer 12 are removed from regions 200, 300, and 400”; 0015]; and 
forming a sixth dielectric layer (42) over the exposed substrate in the second circuit area (200-400) and over the fifth dielectric layer (at least over the sidewall of 34) in the first circuit area  (100).


Regarding Claim 16, Wu (Fig. 2, 5-12) discloses the method of claim 15, wherein at least one of the first, third, fourth and fifth gate dielectric layers is made of silicon oxide [0011, 0014].
	

Regarding Claim 19, Wu (Fig. 2, 5-12) discloses the method of claim 15, further comprising, 
before the first dielectric layer (6) is formed, recessing the substrate in the first circuit area (100) so that an upper surface of the substrate (upper surface inside 4) in the first circuit area (100) is lower than an upper surface of the substrate in the second circuit area (200-400) (Fig. 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2016/0013197 A1) in view of Chuang et al. (US 2016/0020219 A1).
Regarding Claim 1, Liu (Fig. 30-48) discloses a method of manufacturing a semiconductor device, the method comprising: 
forming a memory cell structure (memory cell in 108 region) in a memory cell area (108) of a substrate (106), the memory cell structure including a floating gate electrode (302) and an insulating layer (314) disposed between the floating gate electrode (302) and the substrate (106); 
forming a first sacrificial gate structure (120a, 3902a) in a first circuit area (area under 3902a) of the substrate (106) and a second sacrificial gate structure (120b, 3902b) in a second circuit area (area under 3902b) of the substrate (106), each of the first and second sacrificial gate structures including a sacrificial gate dielectric layer (120a, 120b) and a sacrificial gate electrode (3902a, 3902b); 
forming an interlayer dielectric (ILD) layer (4404) over the memory cell structure (memory cell in 108 region), the first sacrificial gate structure and the second sacrificial gate structure (Fig. 44); and 
performing a chemical mechanical polishing (CMP) to expose at least one polysilicon layer of the memory cell structure, the sacrificial gate electrode of the sacrificial gate structure and the sacrificial gate electrode of the sacrificial gate structure (3902a,b) [0088, 0094] Fig. 45), wherein: 
Liu does not explicitly disclose an interface between the sacrificial gate dielectric layer of the second sacrificial gate structure and the substrate is located above an interface between the sacrificial gate dielectric layer of the first sacrificial gate structure and the substrate and above an interface the insulating layer of the memory cell structure and the substrate.
Chuang (Fig. 10-14) discloses a sacrificial gate dielectric layer (142) of a second sacrificial gate structure (140’) and the substrate (104) is located above an interface between the sacrificial gate dielectric layer of the first sacrificial gate structure and the substrate and above an interface the insulating layer (131 of the memory cell structure (“memory cell device”) and the substrate (104) for the purpose of to reduce current crowding at the substrate surface or other high-voltage concerns [0011]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a method of manufacturing a semiconductor device in Liu in view of Chuang such that the sacrificial gate dielectric layer of the second sacrificial gate structure and the substrate is located above an interface between the sacrificial gate dielectric layer of the first sacrificial gate structure and the substrate and above an interface the insulating layer of the memory cell structure and the substrate in order to the sacrificial gate dielectric layer of the second sacrificial gate structure and the substrate is located above an interface between the sacrificial gate dielectric layer of the first sacrificial gate structure and the substrate and above an interface the insulating layer of the memory cell structure and the substrate to help to limit surface current crowding for the flash memory cells during high voltage operating modes [0018]


Regarding Claim 2, Liu in view of Chuang discloses the method of claim 1, wherein 
the first and second sacrificial gate structures (3902a, b) are formed while the memory cell structure is covered by a protective layer (3004b) (Fig. 38, 39).

Regarding Claim 3, Liu in view of Chuang discloses the method of claim 1, wherein: 
the first and second sacrificial gate structures further includes an insulating cap layer (3904a, b) over the sacrificial gate electrode (3902a), and the insulating cap layer (3904a, b) is removed before the ILD (4404) layer is formed. (Fig. 42-44)

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2016/0013197 A1) in view of Chuang et al. (US 2016/0020219 A1) and further in view of Chuang et al. (US 2015/0263010 A1).
Regarding Claim 4, Liu in view of Chuang discloses the method of claim 1.
Liu in view of Chuang as previously combined does not explicitly disclose forming a first isolation insulating layer disposed between the memory cell area and the second circuit area, wherein the first isolation insulating layer includes a region inclines downwardly toward the memory cell area.
Chuang/010 discloses forming a first isolation insulating layer (420 in 418c) disposed between a memory cell area (412a) and a second circuit area (412b), wherein 
the first isolation insulating layer (420 in 418c) includes a region inclines downwardly toward the memory cell area (412a) (Fig. 4K).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a method of manufacturing a semiconductor device in Liu in view of Chuang and Chuang/010 such as forming a first isolation insulating layer disposed between the memory cell area and the second circuit area, wherein the first isolation insulating layer includes a region inclines downwardly toward the memory cell area to control the step height of the STI oxide [Fig. 4K]

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2016/0013197 A1) in view of Chuang et al. (US 2016/0020219 A1) and further in view of Makiyama et al. (US 2013/0087855 A1).
Regarding Claim 5, Liu in view of Chuang method of claim 1, wherein the first isolation insulating layer further includes a region inclines downwardly toward the second circuit area.
Liu in view of Chuang does not explicitly disclose the first isolation insulating layer further includes a region inclines downwardly toward the second circuit area.
Makiyama (Fig. 1) discloses a first isolation insulating layer (4) further includes a region inclines downwardly toward a second circuit area (see downwardly inclined regions on both sides of 4).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a method of manufacturing a semiconductor device in Liu in view of Chuang and Makiyama such the first isolation insulating layer further includes a region inclines downwardly toward the second circuit area to adjust elevation difference in top faces between the STI insulative film  and the wafer [0126-0126]


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2014/0374815 A1).
Regarding Claim 17, Wu (Fig. 2, 5-12) discloses the method of claim 16, wherein the second gate dielectric layer (22).
 Wu further discloses dielectric layer 12 is a single layer, which may be a silicon oxide layer, a silicon oxynitride layer. [0014]
Wu does not explicitly disclose the second gate dielectric layer is made of one of silicon oxynitride, hafnium oxide or zinc oxide.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method in Wu such that the second gate dielectric layer is made of one of silicon oxynitride, hafnium oxide or zinc oxide since the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).


Regarding Claim 18, Wu (Fig. 2, 5-12) discloses the method of claim 17, wherein
the sixth gate dielectric layer (42).
Wu further discloses the sixth gate dielectric layer silicon nitride, although other dielectric materials may also be used. [0022]
Wu does not explicitly disclose the sixth gate dielectric layer is made of a high-k dielectric material. 
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method in Wu such that the sixth gate dielectric layer is made of a high-k dielectric material since the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2014/0374815 A1) in view of Chuang et al. (US 2016/0020219 A1).
Regarding Claim 20, Wu (Fig. 5-12) discloses the method of claim 19, further comprising, 
Wu does not explicitly disclose before the first dielectric layer is formed, forming isolation insulating layers to separate the first and second circuit areas from each other.
Makiyama discloses before a first dielectric layer (142) is formed, forming isolation insulating layers (702, 137, 146) to separate a first and second circuit areas from each other (105, 107).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a method of manufacturing a semiconductor device in Lu in view of Chuang such the first dielectric layer is formed, forming isolation insulating layers to separate the first and second circuit areas from each other to limit current leakage between devices [0033]

Allowable Subject Matter
Claims 6-14 are allowed.
The following is an examiner's statement of reasons for allowance:

With regards to claim 6, none of the prior art teaches or suggests, alone or in combination, “forming a protective layer over the memory cell structure to cover the memory cell structure; after the protective layer is formed, recessing the substrate in the circuit area, while the memory cell area and the second circuit area are protected; and  forming a first field effect transistor (FET) having a first gate dielectric layer in the first circuit area over the recessed substrate and a second FET having a second gate dielectric layer in the second circuit area over the substrate.” in the combination required by the claim.
Claims 7-14 are allowed by virtue of their dependency on the independent claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891                                                                                                                                                                                                        
/JULIA SLUTSKER/Primary Examiner, Art Unit 2891